Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hage (US 2004/0135885), in view of Morioka et al. (US 2012/0019685), and in further view of Lundberg et al. (US 2010/0007750), and in further view of Stewart (WO 2013/42417) (IDS).
	Regarding claim 1, Hage discloses a data-secure system (Paragraphs 13-18 illustrate a non-intrusive sensor assembly comprising a sensor element and associated processing that is adapted to selectively alter the data obtained by the sensor) comprising:
	one or more processors embodied within a physically closed environment (Figure 2 and paragraph 46 illustrate the use of a digital processor 204 on the signal processing board 202 within the camera assembly 101 for processing the raw video data), the one or more processors configured to:
	receive sensor data corresponding to a physical area (Figures 2a-2b and paragraph 49 illustrate receiving an optical image from the camera); and
	generate descriptive data based on the received sensor data, the descriptive data being different than the sensor data (Paragraphs 18 and 49 illustrate that the system processes the received image data and processes the image data in order to generate a processed/degraded image data or attribute data; paragraph 51 illustrate that the system may only provide the processed image data upon the triggering of an alarm, such as when a window/door goes ajar or a motion detector detects motion in the monitored space; and thus, generating “descriptive data”), wherein the descriptive data is generated within the closed environment (Paragraphs 18, 46, and 49 illustrate processing the raw video data via the processor 202/204); and
	wherein the one or more processors are further configured to: prevent the received sensor data from being accessible outside of the closed environment via any external port of the data-secure system; and allow the descriptive data to be accessible via an input/output (I/O) port (Paragraphs 13, 18, 46, and 49 illustrate that the system provides the processed image data, such as the attribute data, to the remote security monitor; paragraph 51 illustrate that the system may only provide the processed image data upon the triggering of an alarm, such as when a window/door goes ajar or a motion detector detects motion in the monitored space).
	Hage fails to disclose the descriptive data corresponding to information that describes content captured by the sensor data specifically about identified objects or activity in the physical area; and an input/output (I/O) port.
	Morioka discloses the descriptive data corresponding to information that describes content captured by the sensor data specifically about identified objects or activity in the physical area (Figure 6 and paragraphs 6, 73, and 136 illustrate that the system may generate attribute information indicating features of the captured video).
	It would have been obvious before the effective filing date of the claimed invention to modify Hage to include the descriptive data corresponding to information that describes content captured by the sensor data specifically about identified objects or activity in the physical area as disclosed in Morioka because Hage already discloses the generation of attribute data which would have been obvious to further comprise such information as information associated with the identified objects or activing captured in the image.
	Hage as modified by Morioka fails to disclose an input/output (I/O) port.
	Lundberg discloses an input/output (I/O) port (Paragraph 9 illustrates the use of a digital video camera that includes an input/output port).
	It would have been obvious before the effective filing date of the claimed invention to modify Hage in view of Morioka to include an input/output (I/O) port as disclosed in Lundberg because it would have been a common feature to provide in digital video cameras in order to provide the transmission of sensor/descriptive data and the ability to receive input commands from a user or another device.
It is noted that Hage/Morioka/Lundberg is silent about prevent the received sensor data from ever being accessible outside of the closed environment via all external ports of the data-secure system including an input/output (I/O) port; and allow the descriptive data to be accessible via the input/output port (I/O) port as claimed.
However, Stewart discloses prevent the received sensor data from ever being accessible outside of the closed environment via all external ports of the data-secure system including an input/output (I/O) port (Fig. 5, claim 1); and allow the descriptive data (Id. i.e. encriypt or digitally sign the sensor data) to be accessible via the input/output port (I/O) port. Id.
Hage/Morioka/Lundberg teach systems with camera taking images and communicate data to a processor unit, and those systems are comparable to that of the instant application.  Because the three cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Hage/Morioka/Lundberg’s disclosure, secured camera data, as taught by Stewart.  Such inclusion would have increased the usefulness of the camera system by adding security against theft of secrets by restricted electronic access and the portability of machines therefore maintain privacy, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
	
Regarding claim 2, Hage as modified by Morioka and Lundberg discloses wherein the sensor data is image data, wherein the descriptive data does not include the image data (Hage: Paragraphs 13, 18, 46, and 49 illustrate that the system provides the processed image data, such as the attribute data, to the remote security monitor) (Morioka: Figure 6 and paragraphs 6, 73, and 136 illustrate that the system may generate attribute information indicating features of the captured video).
	Regarding claim 3, Hage as modified by Morioka and Lundberg discloses the data-secure system further comprising: a memory block, controlled by and only accessible by the one or more processors, the memory block configured to store the image data and corresponding image analysis data, wherein the memory block is inaccessible via any external port of the data-secure camera system including the I/O port, and wherein only the one or more processors have read and write access to the memory block (Hage: Paragraph 46 illustrate the use of memory coupled to the processor within the camera device which is used to store and process the captured image data, wherein the processed image data is transmitted to the external/remote security monitor, and thus, the memory is only accessible via the coupled internal processor).
	Regarding claim 7, Hage as modified by Morioka and Lundberg discloses wherein the one or more processors, the I/O port, and the I/O choke are contained on a single integrated circuit (Hage: Figure 2 and paragraphs 46, 47 illustrate the use of a single integrated PCB for implementing the camera device) (Lundberg: Paragraph 9 illustrates the use of a digital video camera that includes an input/output port).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hage (US 2004/0135885), in view of Morioka et al. (US 2012/0019685), in further view of Lundberg et al. (US 2010/0007750), in further view of Stewart (WO 2013/42417) (IDS), and in further view of Sun et al. (US 2005/0102573).
	Regarding claim 4, Hage as modified by Morioka/Lundberg/Stewart discloses wherein the one or more processors includes a machine learning (ML) processor configured to generate the descriptive data (Hage: Paragraphs 18 and 49 illustrate that the system processes the received image data and processes the image data in order to generate a processed/degraded image data or attribute data; paragraph 51 illustrate that the system may only provide the processed image data upon the triggering of an alarm, such as when a window/door goes ajar or a motion detector detects motion in the monitored space; and thus, generating “descriptive data”).
	Hage as modified by Morioka/Lundberg/Stewart fails to disclose wherein the data-secure system further includes: an input port; and a second memory block communicatively coupled between input port and the one or more processors, wherein the second memory block is configured to store configuration data received via the input port, the configuration data configured to update the ML processor, and wherein the second memory block is only writeable via the input port and only readable via the one or more processors.
	Sun discloses wherein the data-secure system further includes: an input port; and a second memory block communicatively coupled between input port and the one or more processors, wherein the second memory block is configured to store configuration data received via the input port, the configuration data configured to update the ML processor, and wherein the second memory block is only writeable via the input port and only readable via the one or more processors (Paragraph 12 illustrates an integrated circuit that includes a configurable logic array, a processor core, and a memory adapted to store instructions for a mission function, and instructions for a configuration load function used to load configuration data on to the integrated circuit via an input port on the integrated circuit from an external source).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Sun to Hage in view of Morioka/Lundberg/Stewart to disclose wherein the data-secure system further includes: an input port; and a second memory block communicatively coupled between input port and the one or more processors, wherein the second memory block is configured to store configuration data received via the input port, the configuration data configured to update the ML processor, and wherein the second memory block is only writeable via the input port and only readable via the one or more processors because would have been common to provide a configurable circuit/FPGA processor that may be configured based on a user providing configuration data to the circuit/FPGA processor.
Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hage (US 2004/0135885), in view of Morioka et al. (US 2012/0019685), in further view of Sager et al. (US 2014/0320648), in further view of Lundberg et al. (US 2010/0007750), and in further view of Stewart (WO 2013/42417) (IDS).
	Regarding claim 8, Hage discloses a non-transitory computer-program product tangibly embodied in a machine-readable non-transitory storage medium that includes instructions configured to cause one or more processors of a data-secure system configured within a physically closed environment (Paragraphs 13-18 illustrate a non-intrusive sensor assembly comprising a sensor element and associated processing that is adapted to selectively alter the data obtained by the sensor; figure 2 and paragraph 46 illustrate the use of a digital processor 204 on the signal processing board 202 communicatively coupled to memory within the camera assembly 101 for processing the raw video data) to:
	receive and analyze sensor data corresponding to a physical area, the sensor data received from one or more sensors configured within the closed environment (Figures 2a-2b and paragraph 49 illustrate receiving an optical image from the camera);
	generate descriptive data based on the sensor data, wherein the descriptive data is different than the sensor data (Paragraphs 18 and 49 illustrate that the system processes the received image data and processes the image data in order to generate a processed/degraded image data or attribute data; paragraph 51 illustrate that the system may only provide the processed image data upon the triggering of an alarm, such as when a window/door goes ajar or a motion detector detects motion in the monitored space; and thus, generating “descriptive data”), and wherein the descriptive data is generated from within the closed environment (Paragraphs 18, 46, and 49 illustrate processing the raw video data via the processor 202/204);
	send the descriptive data to an I/O port; and prevent the sensor data from being accessible via any external communication port of the data-secure system, including the I/O port (Paragraphs 13, 18, 46, and 49 illustrate that the system provides the processed image data, such as the attribute data, to the remote security monitor; paragraph 51 illustrate that the system may only provide the processed image data upon the triggering of an alarm, such as when a window/door goes ajar or a motion detector detects motion in the monitored space).
	Hage fails to disclose generate descriptive data based on the sensor data that includes information that describes content captured by the sensor data specifically about identified objects or activity in the physical area; receive a request for information corresponding to the physical area; and send the descriptive data to an I/O port in response to receiving the request.
	Morioka discloses generate descriptive data based on the sensor data that includes information that describes content captured by the sensor data specifically about identified objects or activity in the physical area (Figure 6 and paragraphs 6, 73, and 136 illustrate that the system may generate attribute information indicating features of the captured video).
	It would have been obvious before the effective filing date of the claimed invention to modify Hage to include generate descriptive data based on the sensor data that includes information that describes content captured by the sensor data specifically about identified objects or activity in the physical area as disclosed in Morioka because Hage already discloses the generation of attribute data which would have been obvious to further comprise such information as information associated with the identified objects or activing captured in the image.
	Hage as modified by Morioka fails to disclose receive a request for information corresponding to the physical area; and send the descriptive data to an I/O port in response to receiving the request.
	Sager discloses receive a request for information corresponding to the physical area; and send the descriptive data in response to receiving the request (Paragraph 132 illustrates that the system may provide the event notification of the captured image data upon request by the user).
	It would have been obvious before the effective filing date of the claimed invention to modify Hage in view of Morioka to include receive a request for information corresponding to the physical area; and send the descriptive data in response to receiving the request as disclosed in Sager because it would have been common in the art to provide desired data upon request by a user and would have provided predictable results.
	Has as modified by Morioka and Sager fails to disclose send the descriptive data to an I/O port.
	Lundberg discloses send the descriptive data to an I/O port (Paragraph 9 illustrates the use of a digital video camera that includes an input/output port).
	It would have been obvious before the effective filing date of the claimed invention to modify Hage in view of Morioka and Sager to include send the descriptive data to an I/O port as disclosed in Lundberg because it would have been a common feature to provide in digital video cameras in order to provide the transmission of sensor/descriptive data and the ability to receive input commands from a user or another device.
	The other amendments have similar limitation as in claim 1 and are rejected under the same rationale. 
	Regarding claim 10, Hage as modified by Morioka/Sager/Lundberg/Stewart wherein the request is a user- initiated inquiry about the identified objects or activity in the physical area (Sager: Paragraph 132 illustrates that the system may provide the event notification of the captured image data upon request by the user).
	Regarding claim 11, Hage as modified by Morioka, Sager, Lundberg, and Stewart discloses wherein the data-secure system is integrated on a single integrated circuit (Hage: Figure 2 and paragraphs 46, 47 illustrate the use of a single integrated PCB for implementing the camera device).
	Regarding claim 12, Hage as modified by Morioka, Sager, Lundberg, and Stewart discloses wherein the data-secure system includes a memory block configured to store the sensor data and descriptive data, wherein the memory block is inaccessible via any externally accessible electrical contact on the integrated circuit including the I/O port (Hage: Paragraph 46 illustrate the use of memory coupled to the processor within the camera device which is used to store and process the captured image data, wherein the processed image data is transmitted to the external/remote security monitor, and thus, the memory is only accessible via the coupled internal processor).
	Regarding claim 13, Hage as modified by Morioka, Sager, Lundberg, and Stewart discloses wherein only the one or more processors have read and write access to the memory block (Hage: Paragraph 46 illustrate the use of memory coupled to the processor within the camera device which is used to store and process the captured image data).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hage (US 2004/0135885), in view of Morioka et al. (US 2012/0019685), in further view of Sager et al. (US 2014/0320648), in further view of Lundberg et al. (US 2010/0007750), in further view of Stewart (WO 2013/42417) (IDS), and in further view of Sun et al. (US 2005/0102573).
	Regarding claim 14, Hage as modified by Morioka, Sager, Lundberg, and Stewart discloses wherein the one or more processors includes a machine learning (ML) processor configured to generate the descriptive data (Hage: Paragraphs 18 and 49 illustrate that the system processes the received image data and processes the image data in order to generate a processed/degraded image data or attribute data; paragraph 51 illustrate that the system may only provide the processed image data upon the triggering of an alarm, such as when a window/door goes ajar or a motion detector detects motion in the monitored space; and thus, generating “descriptive data”).
	Hage as modified by Morioka, Sager, Lundberg, and Stewart fails to disclose wherein the data-secure system further includes: an input port; and a second memory block communicatively coupled between input port and the one or more processors, wherein the second memory block is configured to store configuration data received via the input port, the configuration data configured to update the ML processor, wherein the second memory block is only writeable via the input port and only readable via the one or more processors.
	Sun discloses wherein the data-secure system further includes: an input port; and a second memory block communicatively coupled between input port and the one or more processors, wherein the second memory block is configured to store configuration data received via the input port, the configuration data configured to update the ML processor, wherein the second memory block is only writeable via the input port and only readable via the one or more processors (Paragraph 12 illustrates an integrated circuit that includes a configurable logic array, a processor core, and a memory adapted to store instructions for a mission function, and instructions for a configuration load function used to load configuration data on to the integrated circuit via an input port on the integrated circuit from an external source).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Sun to Hage in view of Morioka, Sager, Lundberg, and Stewart to disclose wherein the data-secure system further includes: an input port; and a second memory block communicatively coupled between input port and the one or more processors, wherein the second memory block is configured to store configuration data received via the input port, the configuration data configured to update the ML processor, wherein the second memory block is only writeable via the input port and only readable via the one or more processors because would have been common to provide a configurable circuit/FPGA processor that may be configured based on a user providing configuration data to the circuit/FPGA processor.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hage (US 2004/0135885), in view of Morioka et al. (US 2012/0019685), in further view of Sager et al. (US 2014/0320648), in further view of Lundberg et al. (US 2010/0007750), in further view of Stewart (WO 2013/42417) (IDS), and in further view of Mountain (US 2016/0066056).
	Regarding claim 15, Hage as modified by Morioka/Sager/Lundberg/Stewart discloses wherein the one or more processors includes a processor configured external to the I/O port, the processor including machine learning capabilities and configured to: analyze data traffic passing through the I/O port; and perform data-type classification of the data traffic (Morioka: Figure 6 and paragraphs 6, 73, and 136 illustrate that the system may generate attribute information indicating features of the captured video).
	Hage as modified by Morioka/Sager/Lundberg/Stewart fails to disclose take a remedial action upon detecting data traffic containing data corresponding to an unauthorized data-type classification.
	Mountain discloses take a remedial action upon detecting data traffic containing data corresponding to an unauthorized data-type classification (Figure 1 and paragraph 77 illustrates identifying data unauthorized for transfer to a particular external system and providing a message based on an indication of the type of data unauthorized for transfer to the particular external system).
	It would have been obvious before the effective filing date of the claimed invention to modify Hage in view of Morioka/Sager/Lundberg/Stewart to include take a remedial action upon detecting data traffic containing data corresponding to an unauthorized data-type classification as disclosed in Mountain because it would have been common to provide a notification of, or prevent, certain types of data that a particular user may not be authorized by the user to access.
	Regarding claim 16, Hage as modified by Morioka/Sager/Lundberg/Stewart/Mountain discloses wherein the data-type classification includes an image data classification, video data classification, audio data classification, or text-data classification (Morioka: Figure 6 and paragraphs 6, 73, and 136 illustrate that the system may generate attribute information indicating features of the captured video).

Allowable Subject Matter
Claims 5, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 9 contain allowable subject matter because the claims, including the features disclosed in the parent claims, claims 1 and 8, as a whole, overcomes the prior art of record.  For instance, Hage (US 2004/0135885) teaches providing processed image data, or attribute data, to a remote monitor device, wherein the camera may also be controlled to transmit the image data.  However, the prior art of record cannot be reasonably combined in order to teach the claimed invention, especially the features associated with taking remedial action in response to detecting the sensor/image/video data passing through the port.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210256209 A1	PREDICTIVE EVENT SEARCHING UTILIZING A MACHINE LEARNING MODEL TRAINED USING DYNAMICALLY-GENERATED EVENT TAGS
US 20210118054 A1	RESOURCE EXCHANGE SYSTEM
US 20210117889 A1	CO-OPERATIVE RESOURCE POOLING SYSTEM
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/              Primary Examiner, Art Unit 2485